Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER' S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Kamyar Maserrat and Eric Sophir, Attorneys for Applicants, on 6/30/2021.
The entire language of the claims application has been amended as follows:
1. (Currently Amended) A method comprising:
receiving, using at least one computing device disposed remote from a building, resource consumption information from an electronic resource consumption meter;
recording, using the at least one computing device, an actual resource consumption profile;
when data points within the resource consumption information at least partially fluctuate more than a threshold, constraining, using the at least one computing device, the resource consumption information by varying a time period for at least two data points of the resource consumption information, such that constrained resource consumption information corresponds to the actual resource consumption profile; 
computing, using the at least one computing device, heating, ventilation and air conditioning (HVAC) runtime data associated with the building based on the constrained resource consumption information;
executing, using the at least one computing device and based at least in part on the HVAC runtime data, a computer model to compute confidence intervals for one or 
wherein computing the confidence intervals for the one or more thermal characteristics of the building comprises performing a correlation of a solution of the computer model that computes a value indicative of a temperature of one or more walls of the building over time;
constraining, using the at least one computing device, a search space for possible values of one or more thermal characteristics of the building in accordance with the confidence intervals 
calculating, using the at least one computing device, a calculated energy efficiency of the building using the constrained one or more thermal characteristics of the building 
            simulating, using the at least one computing device executing a simulation model, one or more retrofit opportunity scenarios to determine suitability of the building for a retrofit opportunity to improve energy efficiency of the building, wherein for each scenario, the at least one computing device calculates a simulated energy efficiency of the building 
transmitting, using the at least one computing device, an electronic notification to an electronic device associated with the building, the notification comprising at least one recommendation corresponding to at least one simulated retrofit opportunity comprising one selected among a group consisting of an upgrade of building thermal insulation, a sealing of air leaks and a replacement of an HVAC equipment.

2. (Cancelled)

further comprises down-selecting the HVAC runtime data to one or more nights.  

4. (Previously Presented)  The method of claim 1, wherein the one or more thermal characteristics of the building are one or more first thermal characteristics, and wherein determining suitability of the retrofit opportunity comprises simulating, using the at least one computing device, an effect of performance of a retrofit, and estimating, based at least in part on the simulating, one or more second thermal characteristics of the building that would result from the performance of the retrofit at the building.

5. (Cancelled)  

6. (Previously Presented)  The method of claim 1, wherein computing the confidence intervals for the one or more thermal characteristics comprises deriving a closed-form solution of a system of differential equations for the one or more thermal characteristics, and obtaining the confidence intervals for the one or more thermal characteristics by correlating the closed-form solution with an external ambient variable, and wherein the closed-form solution comprises a representation of an ambient temperature inside the building.

7. (Original)  The method of claim 1, wherein computing HVAC runtime data based on the resource consumption information comprises approximating the HVAC runtime data with a Taylor expansion.

8. (Original)  The method of claim 1, wherein computing the one or more thermal characteristics comprises correlating an estimated U-value with wind data. 

9. (Previously Presented)  The method of claim 1, wherein the computer model is a first model, and wherein computing the confidence intervals for the one or more thermal 

10-11 (Cancelled). 

12. (Original)  The method of claim 1, wherein determining, using the at least one computing device, suitability of the building for a retrofit opportunity to improve energy efficiency of the building comprises:
	comparing the one or more thermal characteristics with a predefined threshold value; and
	determining that the retrofit opportunity to improve energy efficiency of the building is suitable if the one or more thermal characteristics is greater than the predefined threshold value.

13. (Previously Presented) The method of claim 1, wherein the HVAC runtime data comprises information regarding on/off time intervals of one or more HVAC systems, and wherein computing, using the at least one computing device and based at least in part on the HVAC runtime data and at least in part on a mathematical model, the confidence intervals for the one or more thermal characteristics of the building comprises:
computing, using the at least one computing device and based at least in part on the information regarding on/off time intervals of one or more HVAC systems, the one or more thermal characteristics of the building.

14. (Currently Amended)  An apparatus comprising:
at least one processor; and
at least one storage medium having encoded thereon executable instructions that, when executed by the at least one processor, cause the at least one processor to perform a method comprising:
receiving resource consumption information from an electronic resource consumption meter disposed at a building;
	recording an actual resource consumption profile;
when data points within the resource consumption information at least partially fluctuate more than a threshold, constraining the resource consumption information by varying a time period for at least two data points of the resource consumption information, such that constrained resource consumption information corresponds to the actual resource consumption profile; 
computing heating, ventilation and air conditioning (HVAC) runtime data associated with the building based on the constrained resource consumption information;
executing, based at least in part on the HVAC runtime data a computer model, to compute confidence intervals for one or more thermal characteristics of the building, the thermal characteristic of the building comprising at least one selected from the group consisting of a value indicative of a thermal insulation, a value indicative of an air leakage rate and a value indicative of an HVAC efficiency, wherein computing the confidence intervals for the one or more thermal characteristics of the building comprises performing a correlation of a solution of the computer model that computers a value indicative of a temperature of one or more walls of the building over time; 
constraining a search space for possible values of one or more thermal characteristics of the building in accordance with the confidence intervals 
calculating a calculated energy efficiency of the building using the constrained one or more thermal characteristics of the building 
executing a simulation model to simulate one or more retrofit opportunity scenarios to determine suitability of the building for a retrofit opportunity to improve energy efficiency of the building, wherein for each scenario, the at least one computing device calculates a simulated energy efficiency of the building 
comprising one selected among a group consisting of an upgrade of building thermal insulation, a sealing of air leaks and a replacement of an HVAC equipment.

15. (Previously Presented)  The apparatus of claim 14, wherein receiving resource consumption information from the electronic resource consumption meter disposed at a building comprises receiving electric and/or gas meter data, and wherein computing HVAC runtime data associated with the building based on the resource consumption information comprises computing HVAC runtime data associated with the building based on the electric and/or gas meter data.  

16. (Cancelled) 

17. (Currently Amended)  The apparatus of claim 13, wherein constraining data received from the electronic resource consumption meter further comprises down-selecting the HVAC runtime data for one or more nights.
	
18. (Previously Presented)  The apparatus of claim 14, wherein the one or more thermal characteristics of the building are one or more first thermal characteristics, and wherein determining suitability of the retrofit opportunity comprises simulating an effect of performance of a retrofit, and estimating, based at least in part on the simulating, one or more second thermal characteristics of the building that would result from the performance of the retrofit at the building.

19. (Cancelled)

20. (Original)  The apparatus of claim 14, wherein computing HVAC runtime data based on the resource consumption information comprises approximating the HVAC runtime data with a Taylor expansion.

21. (Previously Presented) The method of claim 1, further comprising constraining the one or more thermal characteristics to the respective confidence intervals, wherein evaluating the confidence intervals for the one or more thermal characteristics comprises evaluating the one or more constrained thermal characteristics. 

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 6/25/2021, with respect to rejection under 35 USC § 101 and § 112 of all claims have been fully considered and are persuasive.  The rejections have been withdrawn in view of the current amendments and further based on the Examiner’s amendment (see further Interview Summary dated 6/30/2021). 

Allowable Subject Matter
Claims 1, 3, 4, 6-9, 12-15, 17, 18, 20, and 21 are allowed.
With regards to Claims 1 and 14, the claims are allowed because the closest prior art, Subbarao, Wroblewski, Cmar, Torre-Bueno, Kauffman, Steven, Pettit, and Elder, either singularly or in combination, fail to anticipate or render obvious simulating, using the at least one computing device executing a simulation model, one or more retrofit opportunity scenarios to determine suitability of the building for a retrofit opportunity to improve energy efficiency of the building, wherein for each scenario, the at least one computing device calculates a simulated energy efficiency of the building and compares the simulated energy efficiency of the building with the calculated energy efficiency of the building, in combination with all other limitations in the claim as claimed and defined by applicant.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863